DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication (Preliminary Amendment) filed on 05/10/2021.
Status of claims in the instant application:
Claims 1-20 are pending.
Information Disclosure Statement
No Information Disclosure Statements (IDS) has been filed by the Applicant. Applicant is reminded that per “mpep § 2011: Duty of Disclosure, Candor, and Good Faith” Applicant has the responsibility to disclose information material to patentability. It’s noted that:
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97(b) -(d)  and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The Office encourages applicants to carefully examine:
(1) Prior art cited in search reports of a foreign patent office in a counterpart application, and
(2) The closest information over which individuals associated with the filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material information contained therein is disclosed to the Office.
(c) Individuals associated with the filing or prosecution of a patent application within the meaning of this section are:
(1) Each inventor named in the application;
(2) Each attorney or agent who prepares or prosecutes the application; and
(3) Every other person who is substantively involved in the preparation or prosecution of the application and who is associated with the inventor, the applicant, an assignee, or anyone to whom there is an obligation to assign the application.
(d) Individuals other than the attorney, agent or inventor may comply with this section by disclosing information to the attorney, agent, or inventor.
(e) In any continuation-in-part application, the duty under this section includes the duty to disclose to the Office all information known to the person to be material to patentability, as defined in paragraph (b) of this section, which became available between the filing date of the prior application and the national or PCT international filing date of the continuation-in-part application
Drawings
Drawings filed on 05/10/2021 have been inspected, and it’s in compliance with MPEP 608.02.
Specification
Specification filed on 12/22/2020 has been inspected and it’s in compliance with MPEP 608.01.
Claim Eligibility and Abstract Idea
Examiner has considered the claims for their eligibility requirements and if they recite any abstract idea[s]. Examiner considers that, based on “2019 Revised Patent Eligibility Guidelines”, the claims of the instant application are eligible subject matter (process, machine, manufacture, or composition of matter, or any new and useful improvement thereof) and that they do not recite any abstract idea that can be grouped into one of the three abstract idea groups (i.e. mental process, mathematical process and organizing human activities)
Claim Interpretation
No claim interpretation is warranted under 35 USC 112(f)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20180219901 A1 to GORODISSKY et al. (hereinafter “GORODISSKY”) in view of Pub. No.: US 20170046519 A1 to Cam (hereinafter “Cam”).
Regarding Claim 1. GORODISSKY discloses A method of displaying an attack vector available to an attacker of a networked system including a plurality of network nodes (GORODISSKY, Abstract, Para [0047, 0068]: … Methods and systems for penetration testing of a networked system by a penetration testing system (e.g. that is controlled by a user interface of a computing device) are disclosed herein. In one example, a penetration testing campaign is executed according to a manual and explicit selecting of one or more goals of an attacker of the penetration testing campaign … In some embodiments, the system further comprises a recommendation module configured to automatically compute an explicit recommendation for selecting the one or more capabilities of the attacker, wherein the attacker-capability-selection user interface displays the explicit recommendation … A system for penetration testing of a networked system, the system comprising: a. a network-nodes-selection user interface including one or more user interface components for manual and explicit selection of one or more network nodes, where the network-nodes-selection user interface resides in a computing device and at least one of the manually and explicitly selected one or more network nodes is other than the computing device …), the method comprising:
a. carrying out, by a penetration testing system, one or more penetration tests of the networked system (GORODISSKY, Abstract, Para [0047, 0068], FIG. 6: … Methods and systems for penetration testing of a networked system by a penetration testing system (e.g. that is controlled by a user interface of a computing device) are disclosed herein. In one example, a penetration testing campaign is executed according to a manual and explicit selecting of one or more goals of an attacker of the penetration testing campaign …);
b. based on results of the one or more penetration tests of the networked system, identifying the attack vector available to an attacker of the networked system (GORODISSKY, Abstract, Para [0040, 0339-0243], FIG. 20: … In some embodiments, the method is carried out so that before receiving the one or more manually-entered inputs that explicitly select the one or more capabilities of the attacker, the penetration testing system automatically computes and displays an explicit recommendation for selecting the one or more capabilities of the attacker …), the attack vector including a first set of network nodes including multiple network nodes of the networked system that can be compromised by the attacker (GORODISSKY, Para [0029-0033, 0201-00203]: …  the user-case of FIGS. 4A-4B where a campaign emulates an attack of a potential attacker, starting from an initial state in which no network node of the tested networked system is compromised, in the example of FIGS. 5A-5D, it is assumed that three nodes are initially-compromised: nodes N110, N108 and N117—this is designated by the ‘brick’ pattern … According to the example illustrated in FIGS. 5A-5D, initially, at time T.sub.Begin Pen-Test, when the penetration test begins, network-nodes N110, N108 and N117 are assumed to have been compromised. Between time T.sub.Begin Pen-Test and T.sup.1.sub.During Pen-Test, network nodes N111, N112, N106, N122 and N125 are compromised—this is indicated in FIG. 5B by the X's. Between time T.sup.1.sub.During Pen-Test and T.sup.2.sub.During Pen-Test, network nodes N116 and N101 are compromised, as indicated by the X's in FIG. 5C. Between time T.sup.2.sub.During Pen-Test and T.sup.3.sub.During Pen-Test, network node N104 and is compromised, as indicated by the X's in FIG. 5D …);
c. determining a critical path of the attack vector, the critical path including a second set of network nodes including at least two network nodes of the networked system, wherein the second set of network nodes is a proper subset of the first set of network nodes (GORODISSKY, Para [0073]: … A method of penetration testing of a networked system by a penetration testing system that is controlled by a user interface of a computing device so that a penetration testing campaign is executed according to a manually and explicitly provided node-selection condition, the method comprising: receiving, by the penetration testing system and via the user interface of the computing device, one or more manually-entered inputs, the one or more manually-entered inputs explicitly selecting a Boolean node-selection condition, the manually and explicitly selected node-selection condition defining a proper subset of network nodes of the networked system such that any network node of the networked system is a member of the subset of network nodes if and only if it satisfies the condition; in accordance with the manual and explicit selecting of the node-selection condition, executing the penetration testing campaign by the penetration testing system so as to test the networked system, the penetration testing campaign being executed under the assumption that every node of the subset of network nodes is already compromised at the time of beginning the penetration testing campaign; and reporting, by the penetration testing system, at least one security vulnerability determined to exist in the networked system by the executing of the penetration testing campaign, wherein the reporting comprises at least one of (i) causing a display device to display a report describing the at least one security vulnerability, and (ii) electronically transmitting a report describing the at least one security vulnerability …); and
d. displaying the critical path of the attack vector (GORODISSKY, Para [0039-0040, 0497]: … reporting, by the penetration testing system, at least one security vulnerability determined to exist in the networked system by the executing of the penetration testing campaign, wherein the reporting comprises at least one of (i) causing a display device to display a report describing the at least one security vulnerability, and (ii) electronically transmitting a report describing the at least one security vulnerability … In some embodiments, the method is carried out so that before receiving the one or more manually-entered inputs that explicitly select the one or more capabilities of the attacker, the penetration testing system automatically computes and displays an explicit recommendation for selecting the one or more capabilities of the attacker  … A decision logic applied by the attacker of a campaign for selecting the next network node to try to compromise. A simple example of a lateral movement strategy is a “depth first” strategy. In such strategy the next network node to try to compromise is an immediate neighbor of the last network node that was compromised that is not yet compromised (provided such neighbor node exists). Two network nodes are “immediate neighbors” of each other if and only if they have a direct communication link between them that does not pass through any other network node. Another simple example is a “breadth search” strategy. In such strategy the next network node to try to compromise is a network node whose distance from the first node compromised by the campaign is the smallest possible. The distance between two network nodes is the number of network nodes along the shortest path between them, plus one. A path is an ordered list of network nodes in which each pair of adjacent nodes in the list is a pair of immediate neighbors. Thus the distance between two immediate neighbors is one …), [the displaying of the critical path comprising displaying the network nodes included in the critical path as a continuous ordered sequence of network nodes].
However GORODISSKY does not explicitly teach, but Cam from same or similar field of endeavor teaches, “the displaying of the critical path comprising displaying the network nodes included in the critical path as a continuous ordered sequence of network nodes (Cam, Abstract, Para [0021-0022, 0051, 0061-0062]: …  A process includes: identifying a plurality of vulnerabilities on a network of electronically interconnected devices representing one or more critical assets; determining dependencies between each vulnerability in the plurality of vulnerabilities; creating a hidden Markov model representing an attack state of each vulnerability of the plurality of vulnerabilities; determining the exploit likelihood of each of the attack states at a first time; determining the most probable sequences or paths of the attack states; and identifying dynamically the risk of one or more of the critical assets based on the sequences or paths of attack states … A risk assessment is optionally output to a display that illustrates the risk assessment to a user or operator. … FIG. 5A illustrates a simple hidden Markov model (HMM) for a network that includes four vulnerabilities with exemplary four electronic observations; where in the risk process as provided herein, each state of HMM represents the attack state of a distinct vulnerability, where all states of HMM are represented by a single random variable; … FIG. 5B illustrates the most probable single path of true attack states of the HMM for an exemplary set of observations shown in FIG. 5A …  the most probable sequence or path of attack states is X1, X2, X2, X3 (using Modified Viterbi Decoding) as is depicted in FIG. 5B. This sequence of attack states is obtained when the HMM is used, indicating the sequence of vulnerabilities V1, V2, and V3 to be exploited most probably. Once these vulnerabilities are identified, then the exploit likelihood and impact of each vulnerability are computed based on the incoming and outgoing transition probabilities or weights of their attack states, leading to their risk assessment …)”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cam into the teachings of GORODISSKY, because it discloses that “A major issue with prior methods of assessing risk is that they do not have the ability to dynamically determine risk to any particular region of a network and project that risk to a time in the future. The methods and systems as provided herein address this problem by progressively developing a dynamic representation of cyber vulnerabilities, exploitation, and observations of a network using integrated Bayesian, Markov, and state space models in order to encode dynamically quantitative and qualitative knowledge and measurements of cyber security vulnerabilities, exploits, and attack impacts (Cam, Para [0007])”.
Regarding Claim 2. The combination of GORODISSKY-Cam discloses the method of claim 1, Cam further discloses, “wherein the displaying of the critical path of the attack vector further comprises displaying connections between the network nodes included in the critical path, the connections corresponding to attacker steps or to vulnerabilities that can be exploited by the attacker steps (Cam, Para [0010, 0061-0062], FIG. 5B: … a process includes creating a second hidden Markov model representing an attack state of each vulnerability of the plurality of vulnerabilities with vulnerability dependencies identified using the state space model; determining a second exploit likelihood of each of said attack states at a third time; determining the most probable sequences or paths of attack states; and identifying dynamically the risk of one or more of said critical assets based on said sequences or paths of attack states … the most probable sequence or path of attack states is X1, X2, X2, X3 (using Modified Viterbi Decoding) as is depicted in FIG. 5B. This sequence of attack states is obtained when the HMM is used, indicating the sequence of vulnerabilities V1, V2, and V3 to be exploited most probably. Once these vulnerabilities are identified, then the exploit likelihood and impact of each vulnerability are computed based on the incoming and outgoing transition probabilities or weights of their attack states, leading to their risk assessment …).”
The motivation to further combine Cam remains same as in claim 1.
Regarding Claim 6. The combination of GORODISSKY-Cam discloses the method of claim 1, Cam further discloses, “wherein the displaying of the critical path of the attack vector comprises providing a graphical representation of the critical path (Cam, Para [0062]:  the most probable sequence or path of attack states is X1, X2, X2, X3 (using Modified Viterbi Decoding) as is depicted in FIG. 5B …)”.
The motivation to further combine Cam remains same as in claim 1.
Regarding Claim 7. The combination of GORODISSKY-Cam discloses the method of claim 1, Cam further discloses, “wherein the displaying of the critical path of the attack vector comprises providing a textual representation of the critical path (Cam, Para [0062-0064]:  the most probable sequence or path of attack states is X1, X2, X2, X3 (using Modified Viterbi Decoding) as is depicted in FIG. 5B … The output of the recursively run HMM and CHMM provides a measure of risk that can be used in determining mission resilience and assurance. Specifically, the identification and sequence of attack states indicate the identity and sequence of vulnerabilities to be exploited most probably…).”
The motivation to further combine Cam remains same as in claim 1.
Regarding Claim 8. The combination of GORODISSKY-Cam discloses the method of claim 1, Cam further discloses, “wherein the determining of the critical path of the attack vector comprises representing the attack vector as an array, where each entry in the array corresponds to an attacker step included in the attack vector (Cam, Para [0060-0062], FIG. 5A, Claim 8: … As a more detailed example, consider the condition of a network with four identified vulnerabilities labeled V1 to V4, respectively. Using an analogous numerology to FIG. 4, X1, X2, X3, X4 represent the attack states of vulnerabilities V1, V2, V3, and V4, respectively. Further, Y1, Y2, Y3, Y4 represent (noisy) observations of each of the four vulnerabilities, respectively. Outgoing link rates (transition rates) of state Xi are a function of the impact of Xi's exploitation, and incoming link rates of state Xi are a function of the exploit likelihood of Xi's vulnerability … With four given observations, a model can be formed as illustrated in FIG. 5A. From these observations and arrangement in the HMM, the most probable path of true attack states can be determined 207, 208. As illustrated in FIG. 2E, step 207 is achieved by gathering all the evidences or observations  …).
The motivation to further combine Cam remains same as in claim 1.
Regarding Claim 9. The combination of GORODISSKY-Cam discloses the method of claim 1, Cam further discloses, “wherein the determining of the critical path of the attack vector comprises representing the attack vector an array, where each entry in the array corresponds to a network node included in the attack vector (Cam, Para [0063]: …  In some aspects, the vulnerabilities and observations that are used in the HMM simulation is rerun recursively over time using a coupled hidden Markov model (CHMM) as is indicated in step 209. In a CHMM, each hidden variable interacts locally with its neighboring hidden variables while each hidden node has its own observation. In the processes provided herein, each chain represents a random variable corresponding to the exploit status of distinct vulnerability. An exemplary CHMM is depicted in FIG. 7. Determining the most probable multiple paths of true attack states in CHMM is illustrated in FIG. 7A by the exemplary situation as per above where X1, X2, X3, X4 are CHMM chains, where X.sub.i represents attack state of V.sub.i (the i.sup.th variable). Each chain X.sub.i has its own observation Y.sub.i. FIG. 7A illustrates a CHMM model with exemplary observations at three different time slices illustrated in FIG. 7B …)”.
The motivation to further combine Cam remains same as in claim 1.
Regarding Claim 10. This is a system claim corresponding to the method of claim 1 containing all the same or similar limitations as claim1, hence similarly rejected as claim 1.
GORODISSKY also discloses memory, processor and instructions stored in the memory that are executed by the processor (GORODISSKY: Para [0019])
Regarding Claim 11. This is a system claim corresponding to the method of claim 2 containing all the same or similar limitations as claim1, hence similarly rejected as claim 2.
Regarding Claim 15. This is a system claim corresponding to the method of claim 6 containing all the same or similar limitations as claim1, hence similarly rejected as claim 6.
Regarding Claim 16. This is a system claim corresponding to the method of claim 7 containing all the same or similar limitations as claim1, hence similarly rejected as claim 7.
Regarding Claim 17. This is a system claim corresponding to the method of claim 8 containing all the same or similar limitations as claim1, hence similarly rejected as claim 8.
Regarding Claim 18. This is a system claim corresponding to the method of claim 9 containing all the same or similar limitations as claim1, hence similarly rejected as claim 9.
Regarding Claim 19. The combination of GORODISSKY-Cam discloses the system of claim 10, GORODISSKY further discloses, “wherein the critical path module and the displaying module are implemented as a single module (GORODISSKY, Para [0391]: …  Penetration testing system code module 210 includes one or more of (i.e. any combination of): attacker capability selection user interface code module 230A (e.g. which produces GUI element 330A), attacker detection sensitivity selection user interface code modules 230B (e.g. which produces GUI element 330B), attacker goal selection user interface code module 230C (e.g. which produces GUI element 330C), attacker type selection user interface code module 230D (e.g. which produces GUI element 330D), network node selection user interface code module 230E (e.g. which produces GUI element 330E), node selection condition user interface code module 230F (e.g. which produces GUI element 330F), lateral movement strategy selection user interface code module 230G (e.g. which produces GUI element 330G), attacker trait selection user interface code module 230H (e.g. which produces GUI element 330H); node selection engine (SE) code module 240A (e.g. for performing step S805 discussed above); attacker goal selection engine (SE) code module 240B (e.g. for performing step S855 discussed above); lateral movement strategy selection engine (SE) code module 240C (e.g. for performing step S905 discussed above) …).”
Regarding Claim 20. The combination of GORODISSKY-Cam discloses the system of claim 10, GORODISSKY further discloses, “wherein the attack vector module and the critical path module are implemented as a single module (GORODISSKY, Para [0391]: …  Penetration testing system code module 210 includes one or more of (i.e. any combination of): attacker capability selection user interface code module 230A (e.g. which produces GUI element 330A), attacker detection sensitivity selection user interface code modules 230B (e.g. which produces GUI element 330B), attacker goal selection user interface code module 230C (e.g. which produces GUI element 330C), attacker type selection user interface code module 230D (e.g. which produces GUI element 330D), network node selection user interface code module 230E (e.g. which produces GUI element 330E), node selection condition user interface code module 230F (e.g. which produces GUI element 330F), lateral movement strategy selection user interface code module 230G (e.g. which produces GUI element 330G), attacker trait selection user interface code module 230H (e.g. which produces GUI element 330H); node selection engine (SE) code module 240A (e.g. for performing step S805 discussed above); attacker goal selection engine (SE) code module 240B (e.g. for performing step S855 discussed above); lateral movement strategy selection engine (SE) code module 240C (e.g. for performing step S905 discussed above) …)”.
Allowable Subject Matter
Claims 3-5 and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for allowance will be furnished upon allowance.
Pertinent Prior Arts
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Additional prior arts have been provided in the attached PTOL-892 form.
	US 20100138925 A1; Barai et al.: Barai discloses a method for simulating a hacking attack on a Network, wherein the Network comprises at least one of a plurality of data processing units (DPUs), a plurality of users and a plurality of communication links, to assess vulnerabilities of the Network. The method includes receiving one or more scan parameters for the Network. Further, the method includes creating at least one master agent by a system to gather information about the Network, wherein the information pertains to critical and non-critical information about the Network. The method includes creating an Information Model and then incrementally updating the Information Model during the hacking attack. The Information Model is the abstract representation of information collected by the system. Furthermore, the method includes generating a Multiple Attack Vector (MAV) graph based on one or more scan parameters and the Information Model. MAV has the ability to combine plurality of low and medium severity vulnerabilities associated with the data processing units (DPUs), users and communication links, correlate vulnerabilities in combination with Information Model and generate high severity attack paths that can lead to compromise of the Network. Moreover, the method includes launching one or more attacks based on the MAV graph to compromise the Network. The method further includes installing at least one slave agent on the compromised Network to perform the one or more attacks in a distributed manner. Moreover, the method includes performing a multi stage attack by using the at least one slave agent and the at least one master agent by repeating above steps. Finally, the method includes generating a report by the scan controller, wherein the report contains details about the compromised Network and the vulnerabilities of the Network.
	US 20030009696 A1; Bunker  et al.: Bunker discloses method and system for real-time network security vulnerability assessment tests, possibly complete with recommended security solutions. External vulnerability assessment tests can emulate hacker methodology in a safe way and enable study of a network for security openings, thereby gaining a true view of risk level without affecting customer operations. Because this assessment can be performed over the Internet, both domestic and worldwide corporations benefit. A preferred embodiment's physical subsystems combine to form a scalable holistic system that can be able to conduct tests for thousands of customers any place in the world. The security skills of experts can be embedded into a preferred embodiment systems and automated the test process to enable the security vulnerability test to be conducted on a continuous basis for multiple customers at the same time. A preferred embodiment can reduce the work time required for security practices of companies from three weeks to less than a day, as well as significantly increase their capacity. Component subsystems typically include a Database, Command Engine, Gateway, multiple Testers, Report Generator, and an RMCT.
US 20200177617 A1; Hadar et al.: Hadar discloses  providing a graph that is representative of an enterprise network and includes nodes and edges, a set of nodes representing assets within the enterprise network, each edge representing a lateral movement path between assets, determining, for each asset, a contribution value indicating a contribution of an asset, determining lateral movements paths between a first asset and a second asset, providing a lateral movement path value representative of a difficulty in traversing a respective lateral movement path, identifying a set of remediations based on remediations defined for one or more vulnerabilities associated with issues identified for assets, each remediation mitigating a cyber-security risk within the enterprise network, and prioritizing the two or more remediations based on contribution values of assets, lateral movement path values of paths, and one of lateral movement complexity values of respective segments of paths and costs of respective remediations.
	US 20160205122 A1; Bassett: Bassett discloses An improved method for analyzing computer network security has been developed. The method first establishes multiple nodes, where each node represents an actor, an event, a condition, or an attribute related to the network security. Next, an estimate is created for each node that reflects the ease of realizing the event, condition, or attribute of the node. Attack paths are identified that represent a linkage of nodes that reach a condition of compromise of network security. Next, edge probabilities are calculated for the attack paths. The edge probabilities are based on the estimates for each node along the attack path. Next, an attack graph is generated that identifies the easiest conditions of compromise of network security and the attack paths to achieving those conditions. Finally, attacks are detected with physical sensors on the network, that predict the events and conditions. When an attack is detected, security alerts are generated in response to the attacks.
	The attack graph may be used for penetration testing. By using the attack as an input to a penetration  test tool, a penetration test may be made repeatable and deterministic while accurately covering all attack paths of interest.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434